Beck, J.
1. Evidence : made°orÑ leased land. I. Counsel for defendant insist that the plaintiffs failed upon the trial to show that they owned
hay for the burning of which the action is brought, and that an instruction to the jury asked by defendant, directing a verdict on that ground, ought to have been given. We think the instruction was rightly refused. The testimony tends to show that plaintiffs had leased the land from one who they understood was the owner, and had cut and stacked the hay thereon. The land was unbroken prairie, but was wholly or partly fenced. The persons of whom the plaintiffs- leased had other tenants on the same tract. There is no evidence of any kind tending to show that any other persons besides plaintiffs held or set up title, or claimed title, or the right of possession to the land. Surely, this evidence showed prima facie plaintiffs’ title to the hay. They were in possession of the land under claim of right, and were in the possession of the hay when it was burned. This, in the law, is prima-facie evidence of ownership of the hay. It would surely be a harsh and unheard-of rule to require a tenant, seeking *668to recover the value of the products of the land he leases, in the absence of any adverse claim thereto, to establish the title of his landlord. This is just what counsel insist upon in this case.
2.railboads• eyfdenece ofes: origin. II. It is next insisted that there was no evidence tending to show that the hay was destroyed by fires escaping from engines used on defendant’s roa<T The evidence shows that soon after the engines had passed, the fires were discovered. It is not shown that the fires could have possibly originated from any other source than from engines on defendant’s road. In view of these facts, it cannot be said that there was no evidence from which the jury could rightly infer that the defendant’s engines set out the fires.
3. _____ oo^tionaofto engines. III. Counsel for defendant maintain that there is an utter failure of proof that the defendant’s engines, said to have set out the fire, were negligently handled or were not in good repair and condition. In reply to this position it need only be said that one of defendant’s witnesses, a locomotive engineer who was in charge of one of the engines from which it is claimed the fire escaped, testified that an engine in good repair could not throw fire the distance from the track to the place the fire caught in the grass. As has been said, the fires could have originated from no other source. The jury were authorized to infer from this evidence that the engines were not in good repair.
4. contibutory negligence of person injured contributory negligence of injured IV. Counsel for defendant urge that plaintiffs ought not to recover in the action, for the reason that own negligence contributed to •the injury. We have recently decided that, 47 7 under the statute (Code, sec. 1289) making railroad corporations liable in cases of this character, the rule of contributory negligence recognized by this court does not apply. See West v. Railway Co., ante, p. 654. That case was pending about the time the one now before us was submitted for decision, and the arguments therein were referred to by counsel in this *669case. We have discovered no grounds for changing our conclusions upon the question.
„ 5. DAJiAans: t?ondof'tler°Bonai Y. The district court directed the jury that, to determine the damages which plaintiffs are entitled to recover, they should add to the value of the , ,_ kay, at the time it was destroyed, six per cent, per annum interest, and the sum should be the amount of their verdict. Counsel for defendant object to the instruction, safar as it allows interest to be added. We think it is a correct and just rule for determining the measure of damages in cases of this character. The object of the law in awarding damages is to rentier to the injured party just and full compensation. The defendant was deprived of his property by the fire. He was entitled at that moment to recover its value. He ought to have the legal interest for the time compensation was withheld from him. When personal property is destroyed, the measure of damages is fixed by this rule. See Field, Ham., p. 619, sec. 781 and note. Brentner v. Railway Co., 68 Iowa, 530, is not in conflict with our conclusion on this branch of the case. The statute under which that action was prosecuted fixed the measure of damages. It was therefore rightly held that these damages could not be increased by adding interest thereto. The foregoing-discussion disposes of all questions in the case argued by counsel. The judgment of the district court is
Affirmed.